Citation Nr: 1713959	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  16-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disability, to include a thoracolumbar spine disability and a cervical spine disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1952 to October 1956, January 1957 to January 1963, and from October 1967 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age). 


REMAND

Although the Board regrets the further delay, additional development is required prior to making a decision on the Veteran's claim.

In May 2011, the Veteran filed a claim for service connection for a "back injury."  In connection with his claim, he submitted a private medical reports which revealed a number of abnormalities in his cervical spine.

At an April 2013 VA examination, the examiner diagnosed thoracolumbar osteoarthrosis and scoliosis.  The examiner only provided a medical opinion regarding the Veteran's thoracolumbar osteoarthrosis and failed to consider whether his scoliosis or cervical spine disabilities were due to his active duty service.  Accordingly, a remand is required to obtain medical opinions regarding the etiology of all thoracolumbar and cervical spine disabilities.


The Board notes that in April 2017, the Veteran submitted evidence demonstrating that he has extensive pulmonary fibrosis with chronic respiratory failure and that he is on a home oxygen machine.  In this regard, the Board recognizes that it may not be feasible for him to attend an examination.  Accordingly, if the Veteran is unable to attend an examination, medical opinions must still be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran the appropriate examination(s) to determine the etiology of his cervical spine disabilities, scoliosis, and any other thoracolumbar disability found (other than osteoarthrosis).  The Veteran's electronic claims file must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran, and document in the examination report, a full history of any symptoms, injuries, and treatment pertaining to his thoracolumbar and cervical spine during and since separating from his active duty service.

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether the Veteran's cervical spine disabilities are at least as likely as not (50 percent probability or higher) related to his active duty service.

* Whether the Veteran's scoliosis is at least as likely as not (50 percent probability or higher) related to his active duty service.

* Whether any diagnosed thoracolumbar spine disability (other than osteoarthrosis) is at least as likely as not (50 percent probability or higher) related to the Veteran's active duty service.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the required opinions without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify what additional information that is needed.

2.  In the event that the Veteran is unable to attend or fails to report for the examination(s), the above-requested medical opinions must still be provided.  If possible, the medical professional providing the opinions should attempt to contact the Veteran by telephone to elicit from him a full medical history regarding to his thoracolumbar and cervical spine.

3.  The medical opinions must be reviewed by the Agency of Original Jurisdiction to ensure that they are adequate and comply with the directives of this remand.  If deficient in any manner, corrective action must be taken at once.

4.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

